DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the invention of Group I (claims 1-3) in the reply filed on 12/03/2021 is acknowledged.  Claims 4-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Applicant timely traversed the restriction (election) requirement in the reply filed on 12/03/2021. The traversal is on the grounds that the Examiner has not met his burden to demonstrate distinctness and search burden under MPEP § 803, nor has the examiner established that the claims lack unity of invention under MPEP § 1893.03(d).

As an initial matter, the Examiner draws Applicant’s attention to MPEP § 823, which mandates that “[t]he analysis used to determine whether the Office may require restriction differs in national stage applications submitted under 35 U.S.C. 371 (unity of invention analysis) as compared to national applications filed under 35 U.S.C. 111 (a) (independent and distinct analysis).” The instant application is a national stage application submitted under 35 U.S.C. 371, and as a result, the proper analysis to be used in determining whether a restriction is proper is based on a lack of unity analysis as set forth in MPEP § 1893.03(d). Thus, the submitted arguments and analysis pertaining to restriction practice based on MPEP § 803/806 is deemed moot and will not be addressed further.



In regards to the citation of 37 C.F.R. § 1.475(b) outlined in Applicant's response, the section pertains to only certain combinations of categories. While a product and a process of use of said product are one such combination that can be considered a single inventive concept a priori (before prior art is considered), Applicant has claimed a composition and two different processes, so this section of 37 C.F.R. § 1.475(b) does not apply. Additionally, even if Applicant had limited the claims to a single composition and a single process, unity of invention can still be found lacking a posteriori when prior art 

Thus, Applicant’s traversal is not found persuasive and the requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/27/2020, 05/19/2020, 03/26/2021, and 10/05/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-1 rejected under 35 U.S.C. 101 because the claimed invention is directed to a nature-based product without significantly more. 

These claims are analyzed for eligibility in accordance with their broadest reasonable interpretation. All of the claims are directed to a statutory category, e.g., a process or composition of matter. The claims are focused on biomass from a Palmae plant (a nature-based product), having specific physical characteristics, and must be analyzed for markedly different characteristics, to determine whether the claimed biomass is a “product of nature” exception.



    PNG
    media_image1.png
    310
    602
    media_image1.png
    Greyscale

Thus, the claimed biomass does not have markedly different characteristics from what occurs in nature, and is a “product of nature” exception. Accordingly, the claim is directed to an exception. Because the claim does not include any additional features that could add significantly more to the exception, the claim does not qualify as eligible subject matter, and should be rejected under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fono-Tamo et al. (2013) as evidenced by Applicant’s Specification.


    PNG
    media_image2.png
    457
    374
    media_image2.png
    Greyscale
In regard to claims 1-3, Fono-Tamo is directed to palm kernel shell (PKS) (e.g. biomass from a Palmae plant) [Page 6, Column 2] which has been ground in a mill to sizes between 0.212 mm and 0.425 mm (e.g. 212 – 425 µm). Palm kernel shells are capable of use as a plant growth promoter. While Fono-Tamo does not explicitly describe the inherent properties of the PKS lignin content or contact angle with water, as a composition and its properties are inseparable, the ground palm kernel shells of Fono-Tamo et al. would necessarily have had these properties. In re Spada,911 F.2d 705, 709 (Fed. Cir. 1990). Additionally, Applicant’s own specification [Paragraph 0071, Table 1] evidences that ground palm kernel shells have a water contact angle and lignin content which fall directly within the required ranges:

Thus, the composition of claims 1-3 are anticipated by the disclosure of Fono-Tamo et al.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Alengaram, U. Johnson, et al. "Effect of aggregate size and proportion on strength properties of palm kernel shell concrete." International Journal of Physical Sciences 5.12 (2010): 1848-1856.
GGL. "GGL for Palm Kernel Shells (PKS)" <https://greengoldlabel.com/2020/06/23/ggl-for-palm-kernel-shells-pks/> June 23, 2020
Okoroigwe, Edmund C., Christopher M. Saffron, and Pascal D. Kamdem. "Characterization of palm kernel shell for materials reinforcement and water treatment." Journal of Chemical Engineering and Materials Science 5.1 (2014): 1-6.
Khalil, HPS Abdul, et al. "Oil palm shell nanofiller in seaweed-based composite film: Mechanical, physical, and morphological properties." BioResources 12.3 (2017): 5996-6010.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        January 20, 2022